          Case 1:21-mc-00100-AKH Document 3323
                                          3322 Filed 07/22/20 Page 1 of 5
                                                                                                     750 Third Avenue
                                                                                                     25th Floor
                                                                                                     New York, NY 10017
                                                                                                     o 212.668.5927
                                                                                 Kirsten L. Molloy   f 212.668.5929
                                                                      kirsten.molloy@ropers.com      ropers.com


                                            July 22, 2020

Via ECF                                  Since there is a good faith dispute between Rubin and the firm with which she
                                         formerly associated, Napoli Bern & Associates, LLP, and the documents retained
The Honorable Alvin K. Hellerstein       by Epiq appear to be relevant, any objections to said subpoena are over-ruled.
United States District Judge             Rubin's letter request (ECF No. 3321) is granted and Epiq is directed to comply
                                         with the subpoena. The parties shall negotiate among themselves any issues with
United States Courthouse                 regard to the timing, or scope, or confidentiality of Epiq’s production.
500 Peark Street
New York, New York 10007                 Alvin K. Hellerstein /s/
                                         July 22, 2020
          Re:   Matter: In Re: World Trade Center Disaster Site Litigation, 1:21-mc-00100-AKH;
                Rubin v. Napoli Bern Ripka Shkolnik, LLP, et. al. (currently pending in the New York
                State Supreme Court)
                Client-Matter No. 546213041N

Dear Judge Hellerstein:

         This firm represents Defendants, Napoli Bern Ripka Shkolnik, LLP, Worby Groner Edelman
& Napoli Bern, LLP, and Napoli Bern & Associates, LLP (collectively, the “Law Firm Defendants”) in
an action currently pending in the Supreme Court of the State of New York, County of New York,
bearing Index No. 154060/2015 (the “State Action”). The Law Firm Defendants respectfully submit
this letter in response to the “letter motion” filed by Plaintiff in the State Action, Denise Rubin,
purportedly seeking an order compelling The Garretson Resolution Group d/b/a Epiq (“Epiq”) to
produce certain documents in response to a subpoena duces tecum that was served by Plaintiff.
[Doc. No. 3321].

         As a preliminary matter, it is respectfully submitted that Ms. Rubin’s “letter motion” was
filed in direct violation of Rule 2.B. of Your Honor’s Individual Rules, which specifically provides
that “[l]etter motions or oppositions will not be accepted.” Further, there is nothing in Your
Honor’s Emergency Individual Rules – which became effective as of May 18, 2020 due to COVID-
19 – that allows letter motions for any type of relief for any reason. Accordingly, Plaintiff’s
improper motion which fails to comply with Your Honor’s Individual Rules must be rejected in its
entirety and should not be considered.

        Further, while Ms. Rubin represents in her letter motion that the Law Firm Defendants did
not object to the subpoena and that she is unaware of any confidentiality restriction concerning
the disclosure of the information sought in the subpoena, those statements are simply false. In
fact, on March 5 2020, the undersigned discussed, in-person, the confidentiality issues with Ms.
Rubin’s counsel, Jason Solotaroff, Esq., advising him that there is an agreement in place (Allocation
Neutral Agreement), pursuant to which Epiq is obligated to treat as confidential all information
relating to the settlement of World Trade disaster litigations, including that sought in the
subpoena, and not to release or disclose such confidential information without an order from a
          Case 1:21-mc-00100-AKH Document 3323
                                          3322 Filed 07/22/20 Page 2 of 5




court of competent jurisdiction. On the same day, the Law Firm Defendants served a letter upon
Plaintiff’s counsel memorializing this discussion and, by copy to Epiq, requesting that Epiq continue
to honor its obligations until there is a duly-entered order directing Epiq to disclose such
information. The Law Firm Defendants further reserved their right to respond and object to the
subpoena. A copy of that letter is annexed hereto as Exhibit “A.”

        Because Rule 2.B. also does not allow letter oppositions, the Law Firm Defendants are not
addressing the merits of Ms. Rubin’s request or the subpoena at issue. Instead, it is respectfully
requested that this Honorable Court reject Ms. Rubin’s improper letter motion and direct her to
file a formal motion in compliance with Your Honor’s Individual Rules, so that the Law Firm
Defendants can adequately and properly oppose her motion and address all pertinent issues.

       We thank the Court for its consideration of this letter, and hope that this letter finds Your
Honor in good health. Should Your Honor require additional information, we remain available to
respond to any inquiries this Court may have.


                                                   Respectfully submitted,




                                                   Kirsten L. Molloy




KLM

Enclosure
4828-5529-8756.1




                                                                                                        2
Case 1:21-mc-00100-AKH Document 3323
                                3322 Filed 07/22/20 Page 3 of 5




                EXHIBIT A
          Case 1:21-mc-00100-AKH Document 3323
                                          3322 Filed 07/22/20 Page 4 of 5




                                          March 5, 2020



Via Electronic Mail

Jason L. Solotaroff
Giskan Solotaroff & Anderson LLP
90 Broad Street, 10th Floor
New York, New York 10004

         Re:       Matter:            Denise Rubin v. Napoli Bern Ripka Shkolnik, LLP, et. al.
                   Index No.:         154060/2015
                   Our File No.:      546213041N

Dear Mr. Solotaroff:

         As you are aware, this firm represents Defendants, Napoli Bern Ripka Shkolnik, LLP,
Worby Groner Edelman & Napoli Bern, LLP, and Napoli Bern & Associates, LLP (the “Law
Firm Defendants”) in the above-referenced matter. I write to address and memorialize the issues
that were discussed at the status conference of this date concerning the subpoena served by
Plaintiff upon Epiq Systems, Inc. (the “Subpoena”).

        The Subpoena commands Epiq Systems, Inc. (“Epiq”) to produce, among other things,
“documents sufficient to calculate the fees and expenses paid” to a number of entities, including
the Law Firm Defendants, “as a result of calculations performed by Garretson Resolution Group,
Inc., … arising from any and all settlement agreements” in cases relating to the World Trade
Center Disaster Site Litigation. However, as discussed earlier, by certain agreement entered in
connection with those cases, Epiq is obligated to treat all such information confidential and is not
at liberty to release or disclose any confidential information for any reason, without an order
from the Honorable Alvin Hellerstein. Epiq’s compliance with the Subpoena without such order
would result in Epiq’s direct violation of said agreement.

       You indicated during our discussion at the conference that you would obtain an order
from Judge Hellerstein for release of the requested information. By copy of this letter to Epiq,
the Law Firm Defendants hereby request that, unless and until there is an order from a
court of competent jurisdiction duly entered by the Clerk of Court which allows and
directs Epiq to release the information requested in the Subpoena, Epiq continue to honor
its obligations to treat all information that is the subject of the agreement at issue
confidential and not release or disclose any such information.

       The Law Firm Defendants further request that they be properly served with copies of any
requests, applications, and/or motion papers which Plaintiff intends to file with the court in


4841-6009-8230.1
          Case 1:21-mc-00100-AKH Document 3323
                                          3322 Filed 07/22/20 Page 5 of 5




Jason L. Solotaroff
March 5, 2020                                                                          Page 2


connection with the Subpoena, so that they may timely and adequately respond to such requests,
applications, and/or motion papers.

        The Law Firm Defendants further reserve their right to respond and object to the
Subpoena, pending receipt of a duly-entered order from a court of competent jurisdiction over
the information and documents requested in the Subpoena.

                                                Very truly yours,




                                                Kirsten L. Molloy


cc: Katharine H. Hosty, Esq. (via electronic mail)




4841-6009-8230.1
